DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 2009/0305803 A1 – hereinafter Reid) and Tyomkin (US 2021/0089761 A1 – hereinafter Tyomkin).
Regarding claim 20, Reid discloses an Al enabled golf course comprising: a first golf hole having a green ([0104]-[0109]), a tee box ([0104]-[0109]), and a hole with a flagstick positioned within the hole (Fig. 4 – flagstick 20 positioned within a hole 30); and a camera positioned near the tee box and configured to automatically record a golfer present on the golf hole, wherein the recording is in response to detecting the golfer near the tee box ([0104]-[0111] – automatic recording by the cameras is activated in response to the golfer near the tee box being detected via a successful input).
However, Reid does not disclose the camera is an AI enabled camera.
Tyomkin discloses a camera is an AI enabled camera ([0299]).

Regarding claim 21, Reid also discloses a remote media system (RMS) located near the golf course, the RMS configured to receive an input to initiate a video recording of the golfer (Fig. 1 – flag pole camera to receive an input to initiate a video recording from tee unit 1 as further described in at least [0125]); wherein the input to initiate the video recording is received from a network media processor and service (NMS) communicatively coupled to the RMS and located remote to the RMS ([0125] – the input to initiate a video recording is from a network media processor, e.g. control unit 15, and service, which is remote to the camera in the green unit).
Regarding claim 22, Reid in view of Tyomkin also discloses a power module coupled to the AI enabled camera for providing power to the AI enabled camera ([0106] – batteries 26 for powering the camera while Tyomkin teaches the camera as the AI enabled camera as discussed in claim 20 above).
Regarding claim 24, Reid in view of Tyomkin also discloses a communication interface configured to receive an input to activate a video recording of the golfer at the golf hole, wherein the video recording includes a plurality of images of the golfer having objects within the images ([0104]-[0111] – receiving an input to activate the recording via input unit 14) that are detectable using an AI logic (Tyomkin discloses an AI logic to detect golfers and balls for tracking purpose in at least [0015]; [0299]). The motivation for incorporating the teachings of using an AI logic to detect objects has been discussed in claim 20 above.
Regarding claim 25, Reid also discloses a detection mechanism for detecting when a golfer may be present on the tee box ([0110] – detecting presence of a golfer via at least a key pad).
Regarding claim 26, Reid also discloses a second golf hole having a second green, a second tee box, and a second hole with a flagstick positioned within the hole ([0021]; [0046]; [0129] – the same teachings on the first all are applied to any other golf hole); and a second AI enabled camera positioned near the second tee box and configured to record a second golfer present on the golf hole, wherein the recording is in response to detecting the second golfer near the second tee box ([0021]; [0046]; [0129] – the same teachings on the first all are applied to any other golf hole).
Regarding claim 27, Reid also discloses a clubhouse, wherein the clubhouse is in communication with the AI enabled camera, wherein the clubhouse is configured to display live video or recorded video captured at the AI enabled camera ([0022]; [0028]; [0082]; Fig. 2 – in view of Tyomkin disclosing the camera as AI enabled camera).
Regarding claim 28, Reid also discloses the clubhouse is configured to display recorded video in response to detecting the first golfer at the clubhouse ([0083]-[0086]; [0115] – displaying the recorded video in response to detection of a golfer as described in at least [0110]-[0111]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Reid and Tyomkin as applied to claims 20-22 and 24-28 above, and further in view of Kaps et al. (US 20170262697 A1 – hereinafter Kaps).

Kaps discloses a radar unit positioned near a golf hole, the radar unit configured to detect object movement within a grid of the golf hole ([0020]; [00290] – a radar unit positioned near a golf hole as shown in Fig. 7 to detection movement to generate motion sensor data) and to send radar data to the NMS for additional processing ([0239]-[0240]; Fig. 1 – to send sensor data to an NMS, which is a computer or comprises computers, for synchronizing the sensor data with video data).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kaps into the golf course taught by Reid and Tyomkin to supplement and synchronize the video content with motion data for later analysis. 
Allowable Subject Matter
Claims 1-19 and 29-30 are allowed.
Claim 1 recites, “a digital media enabled destination including a mobile application configured to send the session request to the NMS to activate the video recording, wherein the request includes a unique identifier of the digital media enabled destination, a location of the golf hole, and a user profile identifier,” which is a feature not disclosed by prior art.
Claim 10 recites, “receiving an activation request in response to the detected presence, the activation request including a user profile identifier of the golfer; validating 
Claim 29 recites, “a network communication interface configured to initiate a record event request including the input to activate the video recording, the record event request communicated to the RMS; and a network media processor configured to receive an activation request of the AI enabled camera and to validate the record request; and wherein the NMS is in communication with a digital media enabled destination including a mobile application configured to send the session request to the NMS to activate the video recording, wherein the request includes a unique identifier of the digital media enabled destination, a location of the golf hole, and a user profile identifier,” which are features not disclosed by prior art.
Claims 2-9, 11-19, and 30 are allowed at least by virtue of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484